UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2010 Resource America, Inc. (Exact name of registrant as specified in its chapter) Delaware 0-4408 72-0654145 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center Philadelphia, PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 215-546-5005 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition OnFebruary 8, 2010, Resource America, Inc. issued a press release regarding itsoperating resultsfor the three months ended December 31, 2009. A copy of this press release is furnished with this report as an exhibit. The information in this report, including the exhibit hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this report shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits (d) The exhibit furnished as part of this report is identified in the Exhibit Index immediately following the signature page of this report. Such Exhibit Index is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Resource America, Inc. Date:February 8, 2010 By: /s/ Thomas C. Elliott Thomas C. Elliott Senior Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Ex 99.1 Press Release
